Cole, Judge:
This appeal for reappraisement is before me on the following written stipulation:
It is hereby stipulated and agreed, by and between the attorneys for the respective parties hereto, subject to the approval of the court, that the merchandise, consisting of crude ammonium sulphocyanide, and the issues in this appeal to reappraisement, are the same in all material respects as the merchandise and issues decided in F. W. Berk & Co., Inc. v. United States, Reappraisement No. 154927-A, Reap. Dec. 6282, wherein the court said: “The limited issue, resulting from counsel’s agreement, makes it unnecessary to consider statutory foreign value, export value or United States value, the discussion herein being confined to cost of production, section 402 (f)” of the Tariff Act of 1930, and that the record in said case may be incorporated herein.
It is further stipulated and agreed that 4.02 pence per pound, net packed, is the cost of production, as defined in section 402 (f), the Tariff Act of 1930, at the time of exportation of such merchandise to the United States.
It is further stipulated and agreed that this appeal to reappraisement may be submitted on the foregoing stipulation.
On the agreed facts, I hold as matter of law that cost of production, section 402 (f) of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1402 (f)) is the proper basis for appraisement of the crude ammonium sulphocyanide in question, and that such statutory value is 4.02 pence per pound, net packed.
Judgment will be rendered accordingly.